DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a reply to Applicant's Arguments/Remarks filed on 10/08/2021 for U.S. Application 16/592743 where: 
a. Claims 1, 2 and 4-20 are pending in the application.
b. Claims 1 and 15 are currently amended. 
c. Claim 3 has been cancelled. 


Response to Arguments 
Applicant's arguments with respect to claims 1, 2 and 4-20 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 15 now recite “wherein the processor provides a plurality of scanning modes, including: (a) an auto face-down mode, in which the device scans in duplex mode face-down and removes any blank pages; (b) auto face-up mode, in which the device scans in duplex mode face-up and removes any blank pages; (c) one-sided face-up mode, in which the device scans in simplex mode for pages facing up; (d) one-sided face- down mode, in which the device scans in simplex mode for the pages facing down; (e) two-sided face-up mode, in which the device scans in duplex mode, ordering the pages facing up; and (f) two-sided face-down, in which the device scans in duplex mode, ordering the pages facing down in the document feeder.”

	However, the Examiner can only find in paragraphs [065, 0116, 0291-0296 and 0301-0395] of the Specification teaching of a duplex/simplex attribute for each document. The related paragraphs cited above do not teach a plurality of scanning modes, including: (a) an auto face-down mode, in which the device scans in duplex mode face-down and removes any blank pages; (b) auto face-up mode, in which the device scans in duplex mode face-up and removes any blank pages; (c) one-sided face-up mode, in which the device scans in simplex mode for pages facing up; (d) one-sided face- down mode, in which the device scans in simplex mode for the pages facing down; (e) two-sided face-up mode, in 

Furthermore, Applicant has not pointed out where in the Specification supports the amended claimed limitations.


The dependent claims 2, 4-14 and 16-20 are dependents on claims 1 and 15, therefore are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW H LAM/Primary Examiner, Art Unit 2675